DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note that a different examiner is now handling this application.  See the Conclusion heading below for updated contact information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Migdal et al., US Patent No. 8,538,820 in view of Linstrom et al., US Pub No. 20080246613.

As to claim 1 Migdal discloses a method comprising: 
col. 7 lines 18-25; col. 8 lines 57-64 – detected events of interest include indications of failure to scan a product); 
selecting at least one digital image captured by digital imaging devices present within or coupled to a product scanner with regard to a location of the detected event, the at least one digital image selected from a plurality of digital images captured with regard to the location of the detected event; adding metadata to at least one of the selected digital images, the metadata including data with regard to the detected event occurrence and data identifying the event that occurred (col. 14 line 19 – col. 15 line 27 – an image from a security camera coupled to the product scanner is selected, and a visual indication (metadata) is added thereto.  The visual indicator metadata identifies an event of interest, thus identifies a potential event occurrence); and 
providing each of the at least one selected digital images, with the added metadata, to at least one location by transmitting each of the at least one selected digital images via a data network to at least a point of sale (POS) terminal security monitoring station (col. 14 lines 19-21; Fig. 14 – the image and visual indicator are transmitted and displayed by data manager 140, a POS security monitoring station).  
Migdal fails to disclose each of the at least one digital images selected based upon quality of the at least one digital image compared to other digital images captured with regard to the location.
[0136] – images from the camera with the best view of an area of interest (i.e. the images having the best quality) are selected to be displayed to a security monitoring station).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Midgal with the teachings of Linstrom by enabling selection of the best quality images to display to the data manager 140.  The rationale for such a modification would have been to enable the best view of the event to be selected, thereby providing improved security.

As to claim 3 the system of Migdal and Linstrom fails to explicitly disclose that providing each of the at least one selected digital images to at least one location includes placing each of the at least one digital images in a transmission queue for transmission to each of the at least one locations in a next available data transmission window.  However, official notice is taken that this was well known and widely practiced in the art of image transmission.  Therefore it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify Migdal to include this, the rationale being to ensure proper reception of the image data.

As to claim 6 Migdal discloses that at least one of the digital imaging devices captures video and at least one selected digital image is a portion of video captured by col. 14 lines 19-21 – video frames, a portion of the captured video, are captured).  

As to claim 7 the system of Migdal and Linstrom discloses: 
receiving digital images from each of the digital imaging devices; buffering digital images in an image buffer for each of the digital imaging devices for a most recent period (Linstrom [0090] – video from the cameras is received and stored, or buffered); and 
wherein selecting at least one digital image with regard to a location of the detected event includes selecting at least one digital image from the buffered digital images received from a particular digital imaging device that is correlated with the location of the detected event, the digital image selected from the buffered digital images captured at a time when the event was detected (Linstrom [0063] – selected images are retrieved from storage.  [0136]-[0138] – images are from the camera having the best view of the event at the time the event was detected).  

As to claim 8 Migdal discloses that an event is detected upon satisfaction of one or more event rules stored within a memory of the product scanner, each event rule including at least one data condition monitored by the product scanner (col. 7 lines 18-25; col. 8 lines 57-64 – events of interest are those that satisfy predefined rules.  Rules are stored at the data manager 140, which is a memory associated with, or of, the product scanner).  

As to claim 9 Migdal discloses that at least one event rule monitors a data condition with regard to data received from another device coupled to the product scanner (col. 7 lines 18-25; col. 8 lines 57-64). 

As to claim 10 Migdal discloses that each event rule includes data identifying one or more of the digital imaging devices from which the at least one digital image is to be selected upon satisfaction of the respective event rule (col. 7 lines 18-25; col. 8 lines 57-64; col. 14 line 19 – col. 15 line 27 – a still frame is selected when an event of interest (i.e. an event that satisfies a rule) occurs).  

As to claim 11 the system of Migdal and Linstrom discloses: upon detection of the event occurrence, identifying at least one digital imaging device to capture an image based on the satisfied event rule; modifying at least one parameter of the digital imaging device prior to capturing at least one image from a normal condition to an event image capturing condition; and upon capturing at least one image, returning the digital imaging device to the normal condition (Linstrom [0097] – the camera pans, tilts, or zooms to follow an event of interest.  As an event will inherently end, the system can be considered to return to normal after the even ends).  

As to claim 12 see rejection of claim 1.  The system of Migdal and Linstrom, as described above, further discloses that detecting is by a product scanner (Migdal Fig. 14 and its description – detection is performed in part by the scanner and by data manager 140), 

As to claims 13-15 see rejection of claim 7-8 and 10, respectively.

As to claim 16 see rejection of claims 1 and 8.  The system of Migdal and Linstrom, as described above, discloses a product scanner comprising: at least one imaging device integrated within the product scanner or electrically coupled thereto; at least one network interface device; at least one processor; at least one memory device; and an event detection module including instructions stored in the at least one memory device that are executable by the at least one processor to perform the method of claim 1 (Fig. 1 and 14 and their description – the scanner and manager 140 together form a scanner system that performs the claimed steps).

As to claim 17 see rejection of claim 3.
As to claims 19 and 20 see rejection of claims 10 and 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423